Name: Council Regulation (EEC) No 3446/80 of 22 December 1980 amending Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  prices
 Date Published: nan

 No L 359/ 16 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3446/80 of 22 December 1980 amending Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat for fresh or chilled sheep carcases and a reference price for each of the following regions shall be fixed annually :  region 1 : Italy,  region 2 : France,  region 3 : Denmark, Benelux, Germany,  region 4 : Ireland,  region 5 : United Kingdom,  region 6 : Greece . By way of derogation from the first subparagraph, for the 1980/ 81 marketing year, the basic price and the reference prices shall be fixed at the levels indicated in Article 31 .' 2 . Article 31 (4) shall be replaced by the following : '4 . The reference prices are hereby fixed in accordance with the second subparagraph of Article 3 ( 1 ), at : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community) Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Whereas the Hellenic Republic is to become the 10th Member State of the European Communities on 1 January 1981 ; whereas it is accordingly necessary to adapt Regulation (EEC) No 1837/80 (*); whereas, in particular, it seems necessary in view of the special characteristics of the sheepmeat and goatmeat market in that Member State to consider it as a region and to fix a reference price taking into account the market price forecast for 1980, HAS ADOPTED THIS REGULATION :  375 ECU per 100 kilograms for region 1 ,  345 ECU per 100 kilograms for region 2,  315 ECU per 100 kilograms for region 3 ,  310 ECU per 100 kilograms for region 4,  293 ECU per 100 kilograms for region 5 ,  345 ECU per 100 kilograms for region 6 .' Article 1 Regulation (EEC) No 1837/80 is hereby amended as follows : 1 . Article 3 ( 1 ) shall be replaced by the following : ' 1 . In accordance with the procedure laid down in Article 43 (2) of the Treaty, for the marketing year commencing the year following, a basic price Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member » States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER (') OJ No L 183 , 16 . 7 . 1980, p. 1 .